





Exhibit 10.4




FORM OF
OAKTREE CAPITAL GROUP, LLC
2011 EQUITY INCENTIVE PLAN
RESTRICTED UNIT AWARD AGREEMENT
(OUTSIDE DIRECTOR)
THIS RESTRICTED UNIT AWARD AGREEMENT (this “Agreement”) is made as of [ ] (the
“Grant Date”) between Oaktree Capital Group, LLC, a Delaware limited liability
company (the “Company”), and [ ] (the “Participant”).
WHEREAS, Section 4.6 of the Company’s Third Amended and Restated Operating
Agreement, dated as of August 31, 2011 (as amended from time to time, the
“Operating Agreement”) provides that the Company may issue any number of Units
for any Company purpose at any time and from time to time to such Persons for
such consideration (which may be cash, property, services or any other lawful
consideration) or for no consideration and on such terms and conditions as the
Board of Directors of the Company (the “Board of Directors”) shall determine,
all without the approval of any member of the Company;
WHEREAS, the Oaktree Capital Group, LLC Amended and Restated 2011 Equity
Incentive Plan (as further amended, modified or restated from time to time, the
“Plan”) was adopted for purposes of promoting the long-term financial interests
and growth of the Company and its Affiliates by, among other things, providing
select investment professionals, other employees, directors, consultants and
advisors of the Company and its Affiliates with equity-based awards based upon
Units (as defined in the Plan); and
WHEREAS, the Board of Directors has determined that it would be in the best
interests of the Company to grant the restricted unit award provided for herein
(the “Restricted Unit Award”) to the Participant pursuant to the Plan and the
terms set forth herein in recognition of the Participant’s service to the
Company as a director; and
WHEREAS, all capitalized terms used, but not otherwise defined herein, shall
have the meaning ascribed to such terms in the Plan.
NOW, THEREFORE, in consideration of the premises set forth herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Grant of Restricted Interests. Subject to the terms and conditions of the
Operating Agreement and the additional terms and conditions set forth herein,
effective as of the Grant Date, the Company hereby grants to the Participant a
Restricted Unit Award consisting of [ ] Class A Units of the Company
(hereinafter called the “Restricted Units”), which shall vest and become
nonforfeitable in accordance with Section 2 hereof.






--------------------------------------------------------------------------------

2






2.    Vesting.
(a)    Each Restricted Unit shall be unvested as of the Grant Date. Subject to
the Participant’s continued provision of services as a member of the Board of
Directors of the Company, [insert specific vesting schedule].
(b)    Except as otherwise set forth in Section 2(c) below or as otherwise
determined by the Board of Directors, if the Participant ceases to serve as a
member of the Board of Directors of the Company for any reason or no reason at
all (including termination of such services by the Company without Cause), then
all unvested Restricted Units of the Participant shall be immediately and
automatically forfeited on the effective date the Participant ceases to serve as
a member of the Board of Directors of the Company, without any further action by
any parties hereto and without payment of any consideration therefor.
(c)    Notwithstanding anything to the contrary herein, if the Participant
ceases to serve as a member of the Board (i) as a result of his Incapacitation,
then any unvested Restricted Units granted hereunder shall, to the extent not
previously forfeited, immediately become fully vested, or (ii) as a result of
the termination of the Participant’s services by the Company without Cause and
such Participant has delivered to the Company, within ten calendar days (or such
longer period permitted by the Company) after such succession of services, an
executed and irrevocable general release in form and substance reasonably
determined by the Company, then any unvested Restricted Units granted hereunder
shall, to the extent not previously forfeited, become fully vested effective
upon the permanent cessation of such Participant’s services to the Company.
(d) For the purposes of this Section 2:
“Cause” shall mean the occurrence of any of the following events during the
period in which the Participant serves on the Board of Directors of the Company
(regardless whether the occurrence is discovered before or after the
Participant’s cessation of services to the Company):  (i) gross negligence or
misconduct detrimental to the Company or any of its Affiliates, (ii) material
breach of this Agreement, the Operating Agreement or any other agreement between
the Participant and the Company or any of its Affiliates, (iii) violation of any
applicable regulatory rule or regulation, (iv) conviction of, or entry of a
guilty plea or a plea of no contest to, a felony (other than a
motor-vehicle-related felony for which no custodial penalty is imposed), (v)
entry of an order issued by any court or regulatory agency removing the
Participant as a director of the Company or prohibiting the Participant from
participation in the conduct of the affairs of the Company or any of its
Affiliates, and (vi) fraud, theft, misappropriation or dishonesty by the
Participant relating to the Company or any of its Affiliates, including any
theft of funds.
“Incapacitation” shall mean the earliest to occur of (a) the death of the
Participant, or (b) as determined by the Board of Directors, the Participant’s
substantial inability to serve on the Board of Directors of the Company in his
normal and regular manner by reason of illness or other physical or mental
disability for a period of at least ninety consecutive calendar days or an




--------------------------------------------------------------------------------

3


aggregate of 180 calendar days in any 360-day period (or such other longer or
shorter period as the Board of Directors may select).


3.    Book Entry.  The Restricted Units shall be evidenced by uncertificated
securities registered or recorded in records maintained by or on behalf of the
Company, and the Company shall cause any Restricted Unit that may be deliverable
hereunder to be entered in such records as owned by the Participant. The
Restricted Units shall be held in such accounts or in such other manner at or
with such brokerage firms, stock transfer agents and other institutions as are
determined by the Company in its sole and absolute discretion. To the extent any
of the Restricted Units are forfeited pursuant to Section 2 hereof, the parties
hereto agree that such Restricted Units shall be cancelled without consideration
therefor and that the Company shall update its records to reflect that such
Restricted Units are no longer outstanding.
4.    Rights as Unitholder. The Participant shall be the record owner of the
Restricted Units unless or until they are forfeited pursuant to Section 2
hereof, and as record owner shall be entitled to all rights of a unitholder of
the Company, including, without limitation, voting rights with respect to the
Restricted Units, and, except as otherwise provided below, the Participant shall
receive, when paid, any dividends or distributions on all of the Restricted
Units granted hereunder as to which the Participant is the record holder on the
applicable record date; provided that the terms and conditions of the Operating
Agreement that apply to the Class A Units shall apply equally to the Restricted
Units granted hereunder, including, but not limited to, the limitations on
transfer and encumbrance, as well as the repurchase provisions.
5.    Taxes. Upon the earlier of the vesting of the Restricted Units in
accordance with Section 2 hereof and the filing of an election pursuant to
Section 83(b) of the Code with respect to such Restricted Units, the Participant
shall recognize taxable income in respect of the Restricted Units, and the
Company shall report such taxable income to the appropriate taxing authorities
as it determines to be necessary and appropriate. The Participant may be
required to pay to the Company or any Affiliate, and the Company shall have the
right and is hereby authorized to withhold, any applicable withholding taxes in
respect of the Restricted Units, whether relating to their grant, their vesting
or otherwise, or any payment of transfer tax with respect to the Restricted
Units and shall have the right to take such action as may be necessary in the
opinion of the Board of Directors to satisfy all obligations for the payment of
any such withholding taxes. In connection with the foregoing, the Participant
may make an election pursuant to Section 83(b) of the Code with respect to the
Restricted Units. If the Participant makes such election pursuant to Section
83(b) of the Code, he shall notify the Company as soon as practicable and in no
event later than 30 days after the Grant Date. The Participant is hereby advised
to seek the Participant’s own tax counsel regarding the taxation of the grant of
the Restricted Units made hereunder.
6.    Notices. All notices, requests, consents and other communications under
this Agreement shall be made by the parties hereto in accordance with the
procedure set forth in Section 14.1 of the Operating Agreement.
7.    Securities Laws. Upon the grant and/or the vesting of the Restricted
Units, the Participant hereby agrees to make or enter into such written
representations, warranties and agreements as the Board of Directors may
reasonably request in order to comply with any




--------------------------------------------------------------------------------

4


applicable securities laws or with this Agreement, in form and substance
reasonably satisfactory to the Company.
8.    No Right to Continued Service on the Board of Directors. The granting of
the Restricted Units evidenced by this Agreement shall impose no obligation on
the Company to maintain the Participant on its Board of Directors and shall not
lessen or affect the Company’s right to terminate the Participant’s service on
its Board of Directors.
9.    Transferability. Without limiting any other restrictions set forth in this
Agreement or otherwise, the Participant hereby agrees and understands that the
Restricted Units may not be transferred, in whole or in part, except in
accordance with the provisions of the Operating Agreement. To the fullest extent
permitted by law, any transfer or purported transfer of a Restricted Unit not
made in accordance with the provisions of the Operating Agreement shall be null
and void.
10.    Amendment. This Agreement may be amended only by a writing executed by
the parties hereto, which specifically states that it is amending this
Agreement.
11.    Arbitration of Disputes.
(a)    Any and all disputes, claims or controversies arising out of or relating
to this Agreement, including any and all disputes, claims or controversies
arising out of or relating to (i) the Company, (ii) the Participant’s rights and
obligations hereunder, (iii) the validity or scope of any provision of this
Agreement, (iv) whether a particular dispute, claim or controversy is subject to
arbitration under this Section 11, and (v) the power and authority of any
arbitrator selected hereunder, that are not resolved by mutual agreement shall
be submitted to final and binding arbitration before Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) pursuant to the Federal Arbitration Act, 9
U.S.C. Section 1 et seq. Either the Company or the Participant may commence the
arbitration process by filing a written demand for arbitration with JAMS and
delivering a copy of such demand to the other party or parties to the
arbitration in accordance with the notice procedures set forth in Section 14.1
of the Operating Agreement. The arbitration shall take place in Wilmington,
Delaware, and shall be conducted in accordance with the provisions of JAMS
Streamlined Arbitration Rules and Procedures in effect at the time of filing of
the demand for arbitration. The parties to the arbitration shall cooperate with
JAMS and each other in selecting an arbitrator from JAMS’ panel of neutrals and
in scheduling the arbitration proceedings. The arbitrator selected shall be
neutral and a former Delaware chancery court judge or, if such judge is not
available, a former U.S. federal judge with experience in adjudicating matters
under the law of the State of Delaware; provided that if no such person is both
willing and able to undertake such a role, the parties to the arbitration shall
cooperate with each other and JAMS in good faith to select such other person as
may be available from a JAMS’ panel of neutrals with experience in adjudicating
matters under the law of the State of Delaware. The parties to the arbitration
shall participate in the arbitration in good faith. The Company shall pay those
costs, if any, of arbitration that it must pay to cause this Section 11 to be
enforceable, and all other costs of arbitration shall be shared equally between
the parties to the arbitration.
(b)    No party to the arbitration shall be entitled to undertake discovery in
the arbitration; provided that, if discovery is required by applicable law,
discovery shall not exceed (i) one witness deposition plus the depositions of
any expert designated by the other party or




--------------------------------------------------------------------------------

5


parties, (ii) two interrogatories, (iii) ten document requests, and (iv) ten
requests for admissions; provided further that additional discovery may be
permitted to the extent such additional discovery is required by applicable law
for this Section 11 to be enforceable. The arbitrator shall have no power to
modify any of the provisions of this Agreement, to make an award or impose a
remedy that, in each case, is not available to the Delaware chancery court or to
make an award or impose a remedy that was not requested by a party to the
dispute, and the jurisdiction of the arbitrator is limited accordingly. To the
extent permitted by law, the arbitrator shall have the power to order injunctive
relief, and shall expeditiously act on any petition for such relief.
(c)    The provisions of this Section 11 may be enforced by any court of
competent jurisdiction, and, to the extent permitted by law, the party seeking
enforcement shall be entitled to an award of all costs, fees and expenses,
including attorneys’ fees, to be paid by the party against whom enforcement is
ordered. Notwithstanding any provision of this Agreement to the contrary, any
party to an arbitration pursuant to this Section 11 shall be entitled to seek a
restraining order or injunction in any court of competent jurisdiction to
prevent any violation of the provisions of this Agreement pending a final
determination on the merits by the arbitrator, and each party hereby consents
that such a restraining order or injunction may be granted without the necessity
of posting any bond.
(d)    The details of any arbitration pursuant to this Section 11, including the
existence or outcome of such arbitration and any information obtained in
connection with any such arbitration, shall be kept strictly confidential and
shall not be disclosed or discussed with any person not a party to the
arbitration; provided that such party may make such disclosures as are required
by applicable law or legal process; provided further that such party may make
such disclosures to its, his or her attorneys, accountants or other agents and
representatives (including, in the case of the Company, the officers, directors
and employees of the Company or any of its Affiliates) who reasonably need to
know the disclosed information in connection with any arbitration pursuant to
this Section 11 and who are obligated to keep such information confidential to
the same extent as such party. If a party to an arbitration receives a subpoena
or other request for information from a third party that seeks disclosure of any
information that is required to be kept confidential pursuant to the prior
sentence, or otherwise believes that it, he or she may be required to disclose
any such information, such party shall (i) promptly notify the other party to
the arbitration and (ii) reasonably cooperate with such other party in taking
any legal or otherwise appropriate actions, including the seeking of a
protective order, to prevent the disclosure, or otherwise protect the
confidentiality, of such information.
(e)    For the avoidance of doubt, (i) any arbitration pursuant to this Section
11 shall not include any disputes, claims or controversies that do not arise out
of or relate to this Agreement, and (ii) any arbitration pursuant to this
Section 11 of disputes, claims or controversies arising out of or relating to
this Agreement is intended to be separate and distinct proceeding from any
arbitration or other adjudication of disputes, claims or controversies between
the Company or any of its Affiliates and the Participant that do not arise out
of or relate to this Agreement.
12.    Governing Law. This Agreement shall be construed and enforced, along with
any rights, remedies, or obligations provided for hereunder, in accordance with
the laws of the State of Delaware applicable to contracts made and to be
performed entirely within the State of




--------------------------------------------------------------------------------

6


Delaware by residents of the State of Delaware; provided that the enforceability
of Paragraph 11 above shall be governed by the Federal Arbitration Act, 9 U.S.C.
Section 1 et seq., and not the laws of the State of Delaware.
13.    Award Subject to Operating Agreement. By entering into this Agreement,
the Participant agrees and acknowledges that the Participant has received and
read a copy of the Operating Agreement. The Restricted Units granted hereunder
are subject to the Operating Agreement. The terms and provisions of the
Operating Agreement, as they may be amended from time to time, are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Operating Agreement,
the applicable terms and provisions of the Operating Agreement will govern and
prevail.
14.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
[Signatures on next page.]




--------------------------------------------------------------------------------


7




IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the day and year first above written.
Oaktree Capital Group, LLC

 
Name:
Title:
 
 
Name:
Title:
 
Participant
 
Name:
 





